      Case: 3:17-cv-01057-JGC Doc #: 84 Filed: 07/26/21 1 of 1. PageID #: 238




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION



United States of America,                                     Case No. 3:17-cv-01057-JGC

               Plaintiff

               v.                                             ORDER

$484,004.36 seized from PNC Bank
account #XX-XXXX-9528 in the name
of Stella Bertz Memorial Cheerleading
Association, et al.,

               Defendants.

       Plaintiff has filed a motion to dismiss its civil forfeiture action against defendants.

Defendants do not oppose the motion.

       I referred the case to a Magistrate Judge, and she filed a Report & Recommendation

(Doc. 83), recommending that I dismiss the case without prejudice. In the Report &

Recommendation, the Magistrate Judge has duly notified defendants of the deadline for filing

objections. Defendants have not filed any objections.

       Accordingly, it is hereby

       ORDERED THAT the Magistrate Judge’s Report & Recommendation (Doc. 83) be, and

the same hereby is, adopted as the order of this court, and the action be, and the same hereby is,

dismissed, without prejudice.

       So ordered.

                                              /s/ James G. Carr
                                              Sr. U.S. District Judge
